Citation Nr: 0514403	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bladder disorder.

2.  Entitlement to service connection for a digestive system 
disorder.

3.  Entitlement to a rating in excess of 10 percent for a 
left wrist shrapnel wound scar (SWS).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1940 to August 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
bladder disorder and a disorder of the teeth and gums.  Also 
on appeal are a July 2002 RO decision which granted service 
connection for post-traumatic stress disorder (PTSD), rated 
30 percent, and for a left wrist SWS, rated noncompensable; 
and a September 2002 rating decision which denied service 
connection for a digestive system disorder and a jaw 
condition.  In his June 2003 substantive appeal (VA Form 9), 
the veteran expressly limited his appeal to the issues of 
service connection for a bladder disorder and a digestive 
system disorder, and entitlement to an increased rating for 
the service-connected left wrist SWS.  In April 2003 the 
veteran appeared for a personal hearing before a Decision 
Review Officer (DRO), and in October 2003 the RO increased 
the rating for the left wrist SWS to 10 percent.  Because the 
10 rating for the left wrist SWS is less than the maximum 
provided under the applicable criteria (and since the veteran 
has not expressed satisfaction with the rating), it does not 
represent a complete grant of the benefit sought, and the 
appeal as to that issue continues.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  In June 2003, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
canceled the hearing request by correspondence in August 
2003.  


FINDINGS OF FACT

1.  A bladder disorder and/or a disorder of the digestive 
system were not manifested in service, and there is no 
competent evidence of a nexus between any current bladder or 
digestive system disorder and the veteran's active service.  
2.  The service-connected left wrist SWS is superficial, 
well-healed, stable, non-tender, and without ulceration; and 
it does not result in any limitation of motion or function.  


CONCLUSIONS OF LAW

1.  Service connection for a bladder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  

2.  Service connection for a digestive system disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

3.  A rating in excess of 10 percent is not warranted for a 
left wrist SWS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes (Codes) 7801, 7802, 7803, 
7804, 7805 (in effect prior to and since Aug. 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case, and the requirements therein appear met.  

The veteran was provided VCAA notice by August 2001 and July 
2002 correspondence from the RO, in a statement of the case 
(SOC) issued in May 2003, and in additional correspondence 
from the RO in May 2003 and February 2005.  He was notified 
(in the March, July, and September 2002 decisions, in the 
SOC, and in supplemental SOCs (SSOC) issued in July and 
October 2003 and June 2004) of everything required, and has 
had ample opportunity to respond or supplement the record.  
While notice in full compliance with the VCAA was not 
provided prior to the rating decisions on appeal, these 
matters were readjudicated after essentially full notice was 
given and the veteran had opportunity to respond.  See 
October 2003 and June 2004 SSOCs.  And after the veteran was 
advised in February 2005 correspondence to submit any 
evidence he had pertinent to his claim, he specifically 
responded that he wished the case to proceed to the Board, 
without any waiting period.  He is not prejudiced by any 
notice timing deficiency.

Regarding content of notice, the March, July, and September 
2002 decisions, and the SOC and SSOCs of record informed the 
veteran of what the evidence showed.  The SOC and SSOCs 
informed him of the controlling law and regulations.  He was 
advised in the August 2001 and July 2002 correspondence, in 
the May 2003 SOC, and in the May 2003 and February 2005 
correspondence, that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The correspondence and the SOC 
advised him of what the evidence must show to establish 
entitlement to service connection for bladder and digestive 
system disorders, to establish entitlement to an increased 
rating for a left wrist SWS, and what information or evidence 
VA needed from him.  Specifically, all the correspondence, 
and the SOC, informed the veteran of the allocation of 
responsibility of the parties in evidentiary development.  
While the veteran was not advised verbatim to submit 
everything he has pertaining to his claim, he was advised to 
submit, or provide releases for VA to obtain, any pertinent 
records.  The August 2001, July 2002, and May 2003 
correspondence specifically advised him to "tell [VA] about 
any additional information or evidence that you want us to 
try to get for you."  In the February 2005 correspondence, 
the RO asked the veteran to let VA know "[i]f there is any 
other evidence or information that you think will support 
your claim," and to send to VA "any evidence in your 
possession that pertains to your claim."  This was 
equivalent to advising him to submit everything pertinent.  
Everything submitted to date has been accepted for the record 
and considered.  Notice is complete.

Regarding the duty to assist, VA has obtained all records of 
which there was notice, and has arranged for examinations to 
determine the current severity of the left wrist SWS.  
Regarding the veteran's service connection claims, the Board 
has considered whether a further VA examination or advisory 
opinion is necessary.  A medical opinion or an examination is 
necessary:  (summarized)  If the record is insufficient to 
decide the claim, but contains evidence of a current 
diagnosis of the disability; establishes an event, injury, or 
disease in service; and indicates the current diagnosed 
disability may be related to the event, injury, or disease in 
service.  38 C.F.R. § 3.159.  Here, there is no evidence of 
an injury or disease in service involving the veteran's 
bladder or digestive system, and no competent evidence that 
any currently diagnosed bladder or digestive system disorder 
may be related to an injury or disease in service.  
Consequently, an examination or a medical opinion is not 
indicated.  As noted, a DRO has reviewed the claims de novo 
(see May 2003 SOC, and July and October 2003 SSOCs, and June 
2004 SSOC).  Development is complete to the extent possible; 
VA's duties to notify and assist are met.  Hence, the Board 
finds it proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records are entirely negative for any bladder 
or gastrointestinal abnormalities.  An August 1945 report of 
examination on the veteran's separation from service shows a 
normal genitourinary examination, and the abdominal wall and 
viscera were normal.  The service medical records are also 
negative for any injury or abnormality of the left upper 
extremity, and the separation examination does not list any 
wounds sustained.  The veteran's DD Form 214 does shows that 
he served in the European theater during World War II, and 
was awarded a Combat Infantryman Badge.  

Private medical records dated from December 1989 to September 
1992 show that a urine culture in December 1989 revealed the 
presence of enterococci.  A January 1990 pyelogram revealed 
that there was a very prominent diffuse thickening of the 
bladder wall, with trabeculation of the bladder.  Postvoiding 
film was remarkable for significant retention.  The 
impression was negative upper urinary tract, thickening of 
the bladder wall with mild diverticulosis of the bladder, and 
significant retention.  The private medical reports also show 
differential diagnoses of prostatitis, stricture, and 
obstructive benign prostatic hypertrophy.  A history of 
transurethral resection of the prostate (TURP) was noted.  
The private medical records are negative for any reference to 
the veteran's service, and are negative for etiological 
opinions regarding the noted bladder disorder. 

VA outpatient reports, dated from April 1998 to December 2001 
reveal treatment the veteran received for numerous health 
problems.  An April 1998 clinical report shows complaints of 
urinary hesitancy and a diagnosis, in pertinent part, of 
chronic cystitis.  Other outpatient records also indicate a 
history of chronic cystitis.  An October 1998 outpatient 
record indicates that the veteran complained of frequent 
indigestion, and bladder soreness with nocturia.  A diagnosis 
of dyspepsia is shown, for which Pepcid was prescribed.  The 
remainder of the outpatient records reveal continued 
complaints of bladder pain, and dyspepsia with generalized 
stomach discomfort.  Clinical reports dated in April and 
October 1999 show diagnosis of gastroduodenitis, for which 
Zantac, an analgesic balm, and tetracycline were prescribed.  
The April 1999 report indicates that the veteran "want[s] on 
record of [treatment] of urinary parasites 2 to 3 weeks after 
his separation from service."  It was also reported that the 
sustained a shrapnel wound to his left wrist in France in 
1943.  Clinical reports dated in March and September 2000 
(six month routine examinations) indicate that the veteran 
had no acute health problems.  On both occasions the veteran 
complained of chronic low pelvic soreness, nocturia 3 to 4 
times, and increased frequency during the day.  He denied 
hesitancy or urgency.  The examiners noted a history of 
chronic cystitis, dyspepsia, and other specified "disorders 
of function of [the] stomach."  The outpatient records are 
negative for clinical findings or opinions regarding the 
etiology of the veteran's complaints of bladder pain and 
indigestion, and are negative for any medical opinion 
regarding the etiology of the diagnosed cystitis, dyspepsia, 
and gastroduodenitis.  

On VA examination in February 2002, the examiner reported 
that the veteran sustained a shrapnel wound to the distal 
left forearm in service.  The examiner described the wound as 
superficial and under the skin.  The veteran reported that at 
the time of the injury, the shrapnel was removed and he was 
"sent back to the front."  No current symptoms were 
reported.  A residual scar was identified on the left forearm 
distally over the lateral aspect.  The left wrist scar was 
rounded, and measured 1 centimeter in diameter.  The scar was 
nontender, there was no adherence, and the texture was 
slightly harder than the surrounding skin.  There was no 
ulceration or breakdown of skin, but the scar showed slight 
hyperchromia compared to normal areas of the veteran's skin.  
The scar showed slight depression, and there was a slight 
decrease in subcutaneous tissue.  There was no inflammation, 
edema, or keloid formation.  The examiner reported that 
"[t]he veteran had so much photo skin damage, that the scar 
is almost non-visible.  It is lost among the veteran's 
actinic lesions."  The veteran denied any limitation of 
function due to the left wrist scar.  The diagnosis was non-
disfiguring, non-dysfunctional post-shrapnel scar on the 
distal third of the left forearm.  Regarding the etiology of 
the scar, the examiner reported, "[t]his was a shrapnel 
wound, World War II, in 1944 at Saint Lo."  Based on the 
opinion of the February 2002 VA examiner as to the etiology 
of the veteran's SWS, the RO granted service connection for a 
left wrist scar, rated noncompensable.  As noted, the left 
wrist SWS is currently rated 10 percent.  

At the April 2003 DRO hearing, the veteran testified that the 
left wrist scar causes sharp pain in the wrist and numbness 
of the left thumb.  He complained of a weakened left hand 
grip and decreased range of left wrist motion due to the 
scar.  Regarding his bladder, the veteran testified that he 
flew to Africa during service (and apparently stayed there 
for 30 days) and drank water that was apparently 
contaminated.  He noticed blood in his urine approximately 
five weeks after his separation from service, and stated that 
he was seen by a private physician who found corkscrew 
microscopic organisms in the veteran's bladder.  He related 
that he was treated by the physician, but continued to have 
symptoms including bladder soreness, trouble urinating, and 
nocturia.  He also testified that he developed a bleeding 
ulcer approximately 11/2 years after his release from active 
duty, and since then has continued to "belch up acid."  He 
opined that his ulcer was the result of eating K rations for 
many months during service.  When asked if the treating 
physician's records were available, the veteran stated that 
the physician had died, the hospital where he was treated was 
gone, and he had "no earthly idea where the records would be 
if they [sic] are any."  

A June 2003 private orthopedist consultation report indicates 
that the veteran recounted a history of a shrapnel injury in 
service.  Initially, the orthopedist noted that the veteran's 
medical history was significant for interstitial cystitis, 
"secondary to probable . . . exposure to a spirochete.  This 
is based on the veteran's history."  Examination of the left 
hand and wrist revealed atrophy to the thenar eminence.  
There was a suggestive positive Phalen's test at 
approximately 25 seconds with slight tingling of the thumb.  
Tinel's test was negative.  Grip strength of the left hand 
was decreased compared to the right hand.  An old incision 
was noted, which was healed with slight deformity to the 
radial and volar aspect of the distal one-third of the 
radius.  Supination and pronation were full.  Flexion and 
extension of the left wrist were full.  There were findings 
of degenerative arthritis at the base of the thumb.  X-rays 
revealed periosteal changes to the distal radius "which is 
old, possibly from removal of shrapnel or from the shrapnel 
wound."  There was no acute bone pathology.  The diagnoses 
were mild left carpal tunnel syndrome; possible residual 
neurological damage from a work related injury (shrapnel to 
the left forearm); and progressive debility of the left upper 
extremity.  The physician stated:

[I]n regard to [the veteran's] 
presentation[,] [t]his could again be a 
debility from his war related injury with 
progressive neurological damage.  Since 
this is the first time that I have seen 
[the veteran], I am unable to ascertain 
the progressive nature of this injury.  
At present, there is some debility to the 
hand, however, I am not qualified to give 
impairment evaluations.  

The veteran underwent VA orthopedic and peripheral nerve 
examinations in August 2003.  He told the examiners that he 
sustained a shrapnel wound while on active duty in France in 
1944, and that the wound became infected.  He recalled that 
several days after he sustained the wound, a piece of 
shrapnel was removed from the left forearm.  The wound was 
then closed and apparently healed without further 
complication.  The veteran reported that the wound has not 
required any additional treatment since its incurrence in 
service.  He complained of a progressive tingling sensation 
of the left thumb and left index finger, as well as weakness 
of the left hand over the prior three years.  The condition 
was gradual in its onset but was progressive over the years.  
He reported that he was recently evaluated in a private 
orthopedic clinic (as summarized above), where a diagnosis of 
probable carpal tunnel syndrome was made.  He denied episodes 
of left wrist dislocation or recurrent subluxation.  

Examination revealed that the veteran was right hand 
dominant.  There was mild atrophy in both hands, including 
the thenar musculature.  There was a well-healed surgical 
scar on the medial aspect of the left forearm along the 
margin on the left radius.  The scar measured 6 x 1 
centimeters.  There was evidence of loss of tissue in the 
scar area which appeared to be secondary to atrophy, and that 
area measured 1.5 x 1 centimeters, and approximately 0.2 
centimeters in depth.  Grip strength of the left hand was 
significantly decreased compared to the right hand; his right 
hand grip strength measured at 100 pounds of pressure and 
left hand grip strength measured at 25 pounds of pressure.  
There was full range of motion of all joints, with no 
evidence of discomfort or loss of dexterity of either hand.  
Wrist dorsiflexion (extension) was to 70 degrees; wrist 
palmar flexion was to 80 degrees; wrist radial deviation was 
to 20 degrees; and wrist ulnar deviation was to 45 degrees 
(out of 45 degrees).  Phalen and Tinel tests were negative.  
The examiner reported that the left wrist scar has not had 
any significantly adverse affect on the veteran's normal 
occupational or daily activities.  There was no evidence of 
pain on any left wrist motion, and there was no loss of 
mobility or function.  

Examination of the left wrist was also negative for edema, 
effusion, instability, tenderness, redness, heat, and 
abnormal movement or guarding of movement.  X-rays of the 
left wrist were negative, showing a normal joint, a bony 
trabecular, and soft tissue in all views.  X-rays of the left 
forearm showed "[m]inimal deformed cortex of the distal 
[one-third] shaft of radius, otherwise negative left 
forearm."  The diagnosis was old shrapnel wound of the left 
forearm, with residual numbness of the left thumb and index 
finger, and left wrist carpal tunnel syndrome.  The examiner 
opined that the veteran's complaint of residual tingling of 
the left thumb and index finger may as likely as not be 
related to his previous history of a shrapnel wound of the 
left forearm.  

On February 2004 VA peripheral nerve examination, the veteran 
complained of paresthesias and dysthesias of the left thumb 
and left index finger, and diminished left hand grip 
strength.  The left radial nerve was identified as the only 
nerve involved with the left wrist SWS disability.  It was 
reported that the left wrist scar was uncomfortable, but did 
not significantly or adversely affect his daily activities.  
Examination revealed mild atrophy of the left thenar 
musculature, and the grip strength of the left hand was 
slightly decreased.  The examiner noted a well-healed linear 
scar, approximately 4 centimeters long, on the radial aspect 
of the lower third of the left forearm.  There was evidence 
of tissue loss in the area of the scar that measures 1.5 x 1 
centimeter, and approximately 0.1 centimeters in depth.  
There was full range of motion of the left wrist, active and 
passive.  Extension was to 70 degrees (out of 70 degrees); 
flexion was to 80 degrees (out of 80 degrees); radial 
deviation was to 20 degrees (out of 20 degrees); and ulnar 
deviation was to 45 degrees (out of 45 degrees).  Pain was 
not elicited on any motion.  The examiner noted that there 
was no additional limitation of range of motion or function 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  The diagnosis 
was residuals of left forearm shrapnel wound.

Legal Criteria and Analysis -Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even thought there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As noted by the RO in the July 2002 decision that granted 
service connection for a left wrist SWS, service personnel 
records indicate that the veteran served in the European 
theater during World War II, and he was awarded the combat 
infantryman badge.  Thus, he is entitled to the relaxed 
evidentiary requirements of 38 U.S.C.A. 
§ 1154(b).  However, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

The veteran's service medical records are entirely negative 
for diagnosis or treatment of a bladder disorder, or any 
disorder related to the digestive system.  The earliest 
documented diagnoses of a bladder disorder (thickening of 
bladder wall with mild diverticulosis of bladder and 
significant retention), and a digestive system disorder 
(dyspepsia and gastroduodenitis) are in December 1989/January 
1990 and October 1998, respectively; about 45 and 53 years 
after the veteran's separation from service in August 1945 
(Notably, a history of TURP was noted in 1990, and cystitis 
has since been diagnosed.).  No competent (medical) evidence 
of record relates a bladder disorder or any digestive system 
to service.  

Although the veteran has submitted a June 2003 medical report 
from a private physician (orthopedist) that contains a 
notation to the effect that the veteran's medical history 
"is significant for interstitial cystitis . . . secondary to 
probably exposure [of the veteran] to a spirochete" (and 
thus is suggestive that the veteran has a bladder disorder 
that may be related to service), that statement was not based 
on a review of the veteran's service medical records and 
claims folder.  As the physician himself noted, his opinion 
was based on history provided by the veteran.  Because that 
notation is a bare transcription of lay history, it is not 
competent medical evidence that a current bladder disorder is 
related to the veteran's service.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).
The veteran's own statements regarding a nexus between 
service and his bladder and/or digestive system disorders (or 
that he has ulcer disease that was manifested in the first 
postservice year) are not competent evidence.  He is a 
layperson and, as such, is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education 
(such as medical nexus).  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In the absence of any competent evidence of a nexus between a 
current bladder disorder and/or digestive system disorder and 
his military service, service connection for a bladder 
disorder or a digestive system disorder is not warranted.  
The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply, as the preponderance of the evidence is 
against these claims.

Legal Criteria and Analysis - Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

The veteran timely disagreed with the disability rating 
initially assigned for the left hand scar.  In such a 
situation, analysis of a claim for a higher initial rating 
requires consideration of the possibility of "staged 
ratings," wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA's Schedule for Rating Disabilities has been revised with 
respect to the regulations pertaining to evaluations of 
disorders of the skin.  38 C.F.R. § 4.118 was amended, 
effective August 30, 2002, and now includes new rating 
criteria for skin disorders, found at Codes 7800 - 7805.  

Prior to August 30, 2002, Codes 7803 and 7804 provided a 10 
percent evaluation for superficial scars that were poorly 
nourished, with repeated ulceration; or were tender and 
painful on objective demonstration.  Other scars are rated on 
limitation of function of the affected part.  See Code 7805 
(in effect prior to August 20, 2002).  

From August 30, 2002, the veteran is entitled to a rating 
under the revised rating criteria.  From August 30, 2002, 
Code 7801 provides for rating scars that are deep or cause 
limited motion based on the extent of area involved.  The 
minimal compensable rating (10 percent) requires an area of 6 
square inches (39 square centimeters).  Also from August 30, 
2002, Code 7802 provides a 10 percent rating where there are 
superficial scars not involving the head, face, or neck, and 
not causing limited motion, when the scars involve areas of 
144 square inches or greater.  Code 7803 provides a 10 
percent rating where there are superficial scars that are 
unstable (frequent loss of covering of skin over the scar).  
Code 7804 provides for a 10 percent evaluation where there 
are superficial scars that are painful on examination.  

The veteran's service-connected left wrist scar has been 
rated under Code 7805.  Under that code, which was 
essentially unchanged by the amendments to the rating 
schedule that became effective on August 30, 2002, other 
scars may be evaluated on the basis of any related limitation 
of function of the affected body part.  

At the outset, it is noteworthy that the complaints and 
symptoms of the veteran's service-connected left wrist scar 
have remained essentially unchanged throughout the appeal 
period.  Hence, "staged ratings" are not indicated.  

At the outset, it is noteworthy that the service connected 
disability entity at issue consists of a scar.  This is 
significant because the veteran has submitted evidence 
showing a diagnosis of left carpal tunnel syndrome.  That 
disability is not service connected, and the rating decision 
on appeal did not address the matter of service connection 
for carpal tunnel syndrome.  Any carpal tunnel disability may 
not be considered in rating the disability at issue.  If the 
veteran seeks to establish service connection for carpal 
tunnel syndrome, he must file a claim for such benefit with 
the RO.  

Both the "old" and the "new" criteria under Code 7804 and 
7805 have been considered.  No examination report or 
treatment record shows that the left wrist scar, of itself, 
results in any impairment of function or motion.  There is no 
medical evidence of record indicating that the veteran's left 
wrist has exhibited less than a full range of motion at any 
time.  Specifically, VA examinations in August 2003 and 
February 2004 revealed a full range of motion of the left 
wrist; i.e., extension was to 70 degrees, flexion was to 80 
degrees, radial deviation was to 20 degrees, and ulnar 
deviation was to 45 degrees.  38 C.F.R. § 4.71, Plate I.  The 
private physician who examined the veteran in June 2003 also 
reported that his left wrist exhibited a full range of 
motion.  In sum, none of the clinical findings during the 
course of the appeal support a finding of left wrist scar 
disability sufficient to justify a rating in excess of 10 
percent under the codes pertaining to limitation of motion or 
function.  

Furthermore, while mild atrophy of the left thenar 
musculature is demonstrated, as well as involvement of the 
left radial nerve, the comprehensive medical examinations of 
record further establish that there is no sensory or motor 
impairment of the affected musculature due to paralysis, 
neuritis, or neuralgia.  As the record here is negative for 
diagnosis of any pathology set forth under the diagnostic 
codes applicable for neurologic conditions, the Board finds 
that application of those codes to the facts of this case is 
not warranted.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Codes 
8510 - 8516.  

The veteran's left wrist scar is not shown to be deep or to 
cause limitation of motion (and is far short of 39 square 
centimeters in area).  Consequently rating under the revised 
Code 7801 (from August 30, 2002) would not be appropriate.  

The scar is neither unstable (with insufficient skin 
covering) nor painful on examination.  Consequently, rating 
under the revised Codes 7803, 7804 would not be appropriate.  
Furthermore, both the previous and the revised criteria for 
rating superficial scars (Codes 7803, 7804) provide for a 
maximum 10 percent rating.  Rating under those criteria would 
be of no benefit tot the veteran.

In short, the veteran's left wrist SWS does not warrant a 
rating in excess of 10 percent under any potentially 
applicable rating criteria.  The preponderance of the 
evidence is against this claim, and it must be denied.   


ORDER

Service connection for a bladder disorder is denied.  

Service connection for a digestive system disorder is denied.  

A rating in excess of 10 percent for a left wrist SWS is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


